Exhibit 10.1 SETTLEMENT AND VOTING AGREEMENT This settlement and voting agreement (this “Agreement”) is entered into this 26th day of February, 2009, by and between Optionable, Inc., a Delaware corporation, (“Optionable”) and Mark Nordlicht (“Mr. Nordlicht”). WHEREAS, Mr. Nordlicht holds a Promissory Note dated March 22, 2004 (the “Original Note”); WHEREAS, the Original Note is due and payable in full on March 22, 2014, and on the date of this Agreement was neither payable nor in default; WHEREAS, as of the date hereof, the outstanding balance of the Original Note is $5,044,509.90. WHEREAS, as of the date hereof, Mr. Nordlicht holds 8,190,150 shares of common stock of Optionable (the “Shares”); WHEREAS, Mr. Nordlicht desires a prepayment of the Original Note; WHEREAS, as a condition to its willingness to prepay the Original Note, Optionable has required Mr. Nordlicht to execute and deliver this Agreement; NOW, THEREFORE, in consideration of the covenants and conditions herein contained, the parties hereto hereby agree as follows: 1. Representations of Mr. Nordlicht (a)As of the date hereof, Mr. Nordlicht is the record and beneficial owner of the Shares. For purposes of this Agreement, the term beneficial owner shall have the meaning set forth in Rule 13d-3 under the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) and the rules and regulations promulgated thereunder. (b)As of the date hereof, Mr. Nordlicht is not the record or beneficial owner of any common stock of Optionable other than the Shares. (c)Other than as expressly required or permitted by this Agreement and that certain Investor Rights Agreement, dated as of April 10, 2007, by and among Optionable, NYMEX Holdings, Inc., and Mr. Nordlicht, Edward O’Connor and Kevin Cassidy (the “NYMEX Agreement”), the Shares are free and clear of all pledges, liens, proxies, claims, charges, security interests, preemptive rights, voting trusts, voting agreements, options, rights of first offer or refusal and any other encumbrances or arrangements whatsoever with respect to the ownership, transfer or voting of the Shares in any such case that would, individually or in the aggregate, reasonably be expected to materially impair the ability of Mr.
